Name: Council Regulation (EU) NoÃ 998/2012 of 9Ã October 2012 on the allocation of fishing opportunities under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community, on the one hand, and the Republic of Kiribati, on the other
 Type: Regulation
 Subject Matter: international affairs;  European construction;  Europe;  Asia and Oceania;  maritime and inland waterway transport;  fisheries
 Date Published: nan

 30.10.2012 EN Official Journal of the European Union L 300/35 COUNCIL REGULATION (EU) No 998/2012 of 9 October 2012 on the allocation of fishing opportunities under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community, on the one hand, and the Republic of Kiribati, on the other THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 23 July 2007 the Council adopted Regulation (EC) No 893/2007 on the conclusion of a Fisheries Partnership Agreement between the European Community, on the one hand, and the Republic of Kiribati, on the other (1) (the Agreement). (2) A new Protocol to the Agreement was initialled on 3 June 2012 (the Protocol). The Protocol grants EU vessels fishing opportunities in the waters over which the Republic of Kiribati exercises its sovereignty or jurisdiction. (3) On 9 October 2012 the Council adopted Decision 2012/669/EU (2) on the signing and the provisional application of the Protocol. (4) The method for allocation of the fishing opportunities among the Member States should be defined for the period when the Protocol applies. (5) In accordance with Article 10(1) of Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (3), if it appears that the number of fishing authorisations or the amount of fishing opportunities allocated to the Union under the Protocol are not fully utilised, the Commission is to inform the Member States concerned. The absence of a reply within the deadline to be set by the Council is to be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities during the given period. That deadline should therefore be set by the Council. (6) Given that the Protocol is to be provisionally applied from 16 September 2012, this Regulation should apply from 16 September 2012, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities fixed under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community, on the one hand, and the Republic of Kiribati, on the other, (the Protocol), to be provisionally applied from 16 September 2012, shall be allocated among the Member States as follows: (a) purse seine vessels: Spain 3 vessels France 1 vessel (b) long-line vessels: Spain 3 vessels Portugal 3 vessels 2. Regulation (EC) No 1006/2008 shall apply without prejudice to the Fisheries Partnership Agreement between the European Community, on the one hand, and the Republic of Kiribati, on the other. 3. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not cover all the fishing opportunities set out in the Protocol, the Commission shall consider applications for fishing authorisation from any other Member State in accordance with Article 10 of Regulation (EC) No 1006/2008. 4. The deadline referred to in Article 10(1) of Regulation (EC) No 1006/2008 shall be set at 10 working days from the day on which the Commission informs the Member States that the fishing opportunities have not been fully utilised. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 16 September 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 October 2012. For the Council The President V. SHIARLY (1) OJ L 205, 7.8.2007, p. 1. (2) See page 2 of this Official Journal. (3) OJ L 286, 29.10.2008, p. 33.